Case 5:19-cv-00265-JGB-SHK Document 24 Filed 07/22/19 Page 1 of 2 Page ID #:90



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Scott A. Bursor (State Bar No. 276006)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-Mail: ltfisher@bursor.com
 5
              scott@bursor.com
                                                                   JS-6
 6   Attorneys for Plaintiff

 7   TROUTMAN SANDERS LLP
     Jessica Lohr, Bar No. 302348
 8   jessica.lohr@troutman.com
     5 Park Plaza, Suite 1400
 9   Irvine, CA 92614-2545
     Telephone:     (858) 509-6000
10
     Facsimile:     (858) 509-6040
11
     Attorneys for Defendant
12   Portfolio Recovery Associates, LLC
13
                                 UNITED STATES DISTRICT COURT
14
                                CENTRAL DISTRICT OF CALIFORNIA
15

16
     MICHAEL ARNOLD, on behalf of himself and      Case No. 5:19-cv-00265-JGB-SHK
17   all others similarly situated,
18                                                 ORDER GRANTING STIPULATION
                               Plaintiff,
                                                   OF VOLUNTARY DISMISSAL
19          v.
20   PORTFOLIO RECOVERY ASSOCIATES,
     LLC,
21
                               Defendant.
22

23

24

25

26

27

28
     ORDER GRANTING DISMISSAL; CASE NO. 5:19-CV-00265-JGB-SHK
Case 5:19-cv-00265-JGB-SHK Document 24 Filed 07/22/19 Page 2 of 2 Page ID #:91



                                                    ORDER
 1

 2          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure

 3   41(a)(1)(A)(ii), IT IS HEREBY ORDERED THAT THIS ACTION BE, AND HEREBY IS,

 4   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with each party
 5
     bearing that party’s own attorney’s fees and costs.
                                                      s. The Clerk is hereby directed to close the file.
 6

 7
     Dated: July 22, 2019
 8                                                                HON.
                                                                  HO
                                                                  HON. JESUS G. BERNAL
                                                                                    BERN
                                                                                    BE  RNA
                                                                                         NAL
                                                                  U.S.
                                                                  U
                                                                  U. S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING DISMISSAL; CASE NO. 5:19-CV-00265-JGB-SHK                                              1
